Slip Op. 20-98

               UNITED STATES COURT OF INTERNATIONAL TRADE



  TRANSPACIFIC STEEL LLC,

                     Plaintiff,
                                              Before: Claire R. Kelly, Gary S.
                                              Katzmann, and Jane A. Restani,
  BORUSAN MANNESMANN BORU
                                              Judges
  SANAYI VE TICARET A.S., ET. AL
                                              Court No. 19-00009
                     Intervenor Plaintiffs,

  v.

  UNITED STATES ET AL.,

                     Defendants.



                                       OPINION

[Proclamation 9772 imposing additional § 232 duties on Turkish steel violates statutorily
mandated procedures and the Constitution’s guarantee of equal protection under law]

                                                                    Dated: July 14, 2020


Matthew M. Nolan and Russell A. Semmel, Arent Fox LLP, of Washington, DC, argued
for plaintiff Transpacific Steel LLC. With them on the brief were Aman Kakar, Andrew A.
Jaxa-Debicki, Diana Dimitriuc-Quaia, and Jason R. U. Rotstein.

Julie C. Mendoza, Brady W. Mills, Donald B. Cameron, Eugene Degnan, Mary S.
Hodgins, and Rudi W. Planert Morris, Manning, & Martin, LLP, of Washington, DC, for
intervenor plaintiff Borusan Mannesmann Boru Sanayi ve Ticaret A.S., et. al.

Lewis Evart Leibowitz, the Law Office of Lewis E. Leibowitz, of Washington, DC, for
intervenor plaintiff the Jordan International Company.

Tara K. Hogan, Assistant Director, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, of Washington, DC, Stephen C. Tosini, Senior Trial Counsel,
Commercial Litigation Branch, Civil Division, U.S. Department of Justice, and Meen Geu
Oh, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S. Department of
Justice of Washington, DC, argued for defendants. With them on the brief were Joseph
Court No. 19-00009                                                                     Page 2


H. Hunt, Assistant Attorney General, Jeanne E. Davidson, Director, and Joshua E.
Kurland, Trial Attorney.

       Restani, Judge: The question before us is whether President Trump issued

Proclamation No. 9772 of August 10, 2018, 158 Fed. Reg. 40,429 (Aug. 15, 2018)

(“Proclamation 9772”) in violation of the animating statute and constitutional guarantees.

We hold that he did. Proclamation 9722 is unlawful and void.

       Plaintiff Transpacific Steel LLC (“Transpacific”), a U.S. importer of steel, requests

a refund 1 of the additional tariffs it paid pursuant to Proclamation 9772 on certain steel

products from the Republic of Turkey (“Turkey”). 2 See Proclamation No. 9705 of March

8, 2018, 83 Fed. Reg. 11,625 (Mar. 15, 2018) (“Proclamation 9705”) (imposing a 25

percent tariff duty on steel products from several countries); Proclamation 9772 (imposing

a 50 percent tariff duty on steel products from Turkey alone); Am. Compl., ECF No. 19,

¶¶ 2, 4 (Apr. 2, 2019) (“Am. Compl.”). Plaintiffs argue that Proclamation 9772 is unlawful

because it lacks a nexus to national security, was issued without following mandated




1Transpacific asserts that it paid over $2.8 million as a result of the additional tariffs. See
Am. Compl. at Ex. 3.
2 After we issued our decision denying the government’s motion to dismiss, Borusan
Mannesmann Boru 6DQD\LYH7LFDUHW$ù ³%0%´ DVWHHOSLSHSURGXFHr in Turkey and
non-resident U.S. importer and Borusan Mannesmann Pipe U.S. Inc. (“BMP”)
(collectively “Borusan”) and the Jordan International Company (“Jordan”) were granted
leave to intervene as Plaintiff-Intervenors. Order Granting Borusan’s Mot. to Intervene,
ECF No. 39 (Dec. 10, 2019); Order Granting Jordan’s Mot. to Intervene, ECF No. 46
(Dec. 13, 2019). Borusan, Jordan, and Transpacific jointly submitted a motion and brief
for judgment on the agency record. Pl. Transpacific & Pl.-Intervenors. Borusan, et al.’s
56.1 Mot. for J. on the Agency R., ECF No. 51 (Jan. 21, 2020) (“Pl. Br.”). For ease of
reference, we refer to Transpacific, Borusan, and Jordan collectively as “Plaintiffs.”
Court No. 19-00009                                                                  Page 3


statutory procedures, and singles out importers of Turkish steel products in violation of

Fifth Amendment Equal Protection and Due Process guarantees.

                                     BACKGROUND

       During the Cold War, Congress enacted Section 232 of the Trade Expansion Act

of 1962, which authorized the President to adjust imports that pose a threat to the national

security of the United States. See Trade Expansion Act of 1962, Pub. L. No. 87-794, Title

II, § 232, 76 Stat. 872, 877 (1962) (codified as amended 19 U.S.C. § 1862) (“Section

232”). Since its original passage, there have been several amendments of the statute of

varying magnitude including: altering the agency responsible for advising the president,

shortening the time limit for investigation, and adding a congressional override for

presidential actions taken to adjust petroleum imports. See generally, Trade Act of 1974,

Pub. L. No. 93-618, Title I, § 127, 88 Stat. 1978, 1993–94 (1974); Crude Oil Windfall Profit

Tax Act of 1980, Pub. L. No. 96-223, Title IV, § 402, 94 Stat. 229, 301–02 (1980). The

most recent substantive change to Section 232 occurred in 1988, when the statute was

altered to add time limits on the President’s ability to act pursuant to the Secretary of

Commerce’s affirmative finding that investigated imports are a threat to national security.

See Omnibus Trade and Competitiveness Act of 1988, Pub. L. No. 100–418, Title I, §

1501, 102 Stat. 1107, 1257–60 (1988). As it currently stands, the process to adjust

imports under Section 232 is as follows.

       First, the Secretary of Commerce (“Secretary”), in consultation with the Secretary

of Defense, initiates an investigation “to determine the effects on the national security of

imports of the article[s].” 19 U.S.C. § 1862(b)(1)(A). No later than “270 days after the

date on which an investigation is initiated, the Secretary shall submit to the President a
Court No. 19-00009                                                                      Page 4


report on the findings” that will advise the President if articles being imported into the

United States threaten to impair national security and recommend appropriate action. Id.

§ 1862(b)(3)(A). Second, after receiving the Secretary’s report, the President “[w]ithin 90

days,” must determine whether he or she concurs with the Secretary and, if so, “determine

the nature and duration of the action” to “adjust the imports of the article and its derivatives

so that such imports will not threaten to impair the national security.” 3 Id. § 1862(c)(1)(A).

In making this assessment, the President “shall” consider various non-exhaustive factors

listed in § 1862(d). Id. §1862(d). The President “shall implement that action” no later than

15 days from his or her decision to take such action. 4 Id. § 1862(c)(1)(B). Finally, within

30 days after making any determination, the President must submit to Congress a written

statement of reasons for taking that action. Id. § 1862(c)(2). Notably, the time limits

described were added as part of the 1988 amendments. See Omnibus Trade and

Competitiveness Act of 1988 § 1501. President Trump’s recent proclamations are the first

issued pursuant to Section 232 since the passage of these amendments. See CONG.

RESEARCH SERV., R45249, SECTION 232 INVESTIGATIONS: OVERVIEW                  AND   ISSUES   FOR

CONGRESS, App’x B (Apr. 7, 2020) (“CRS 232 Overview”).




3 This timeline is altered if the chosen action is to negotiate an agreement limiting
importation into or exportation to the United States. 19 U.S.C. §1862(c)(3)(A); see also
Transpacific Steel LLC v. United States, 415 F. Supp. 3d 1267, 1276 n.15 (CIT 2019)
(“Transpacific I”).
4 While termination of proclamations is provided for in 19 U.S.C. § 1885(b), piecemeal
increases to existing 232 duties would interfere with the carefully designed statutory
scheme, including the right of Congress to know the reasons for and to react to the duties
imposed. See 19 U.S.C. § 1862(c)(2).
Court No. 19-00009                                                                    Page 5


       On April 19, 2017, the Secretary initiated an investigation into the effect of imported

steel on national security. See Notice Request for Public Comments and Public Hearing

on Section 232 National Security Investigation of Imports of Steel, 82 Fed. Reg. 19,205

(Dep’t Commerce Apr. 26, 2017). On January 11, 2018, the Secretary issued his report

and recommendation to the President. See The Effect of Imports of Steel on the National

Security, (Dep’t Commerce Jan. 11, 2018) (“Steel Report”). 5 In response, on March 8,

2018, President Trump issued Proclamation 9705, which imposed a 25 percent ad

valorem tariff on imports of steel products6 effective March 23, 2018. See Proclamation

9705. On August 10, 2018, the President issued Proclamation 9772, which imposed a 50

percent ad valorem tariff on steel products imported from Turkey, effective August 13,

2018. See Proclamation 9772. The additional tariffs on Turkish steel products remained

in place until the President issued Proclamation 9886, which removed the additional tariffs

on Turkish steel products, effective May 21, 2019. See Proclamation No. 9886 of May 16,

2018, 84 Fed. Reg. 23,421 (May 21, 2019) (“Proclamation 9886”).

                    JURISDICTION AND STANDARDS OF REVIEW

       The court has jurisdiction under 28 U.S.C. §§ 1581(i)(2) and (4). A President’s

action under Section 232 may be reviewed for a “clear misconstruction of the governing




5 A summary of the Steel Report was not published in the Federal Register until July 6,
2020, even though 19 U.S.C. § 1862(b)(3)(B) requires that “any portion of the report
submitted by the Secretary . . . which does not contain classified information or proprietary
information shall be published in the Federal Register.” 19 U.S.C. § 1862(b)(3)(B); see
also Publication of a Report on the Effect of Imports of Steel on the National Security, 85
Fed. Reg. 40,202 (Dep’t Commerce July 6, 2020). Plaintiffs do not raise this issue and
we do not rely on it.
6 Proclamation 9705 applied to all countries except Canada and Mexico. See
Proclamation 9705, ¶ 8.
Court No. 19-00009                                                                       Page 6


statute, a significant procedural violation, or action outside delegated authority.” See

Maple Leaf Fish Co. v. United States, 762 F.2d 86, 89 (Fed. Cir. 1985). In evaluating an

equal protection claim involving neither fundamental rights nor a suspect classification,

the court will apply the rational basis test, which asks “if there is a rational relationship

between the disparity of treatment and some legitimate governmental purpose.” Armour

v. City of Indianapolis, 566 U.S. 673, 680 (2012) (quotations and citations omitted). In

evaluating a Due Process challenge, the court considers whether there was a

deprivation of a constitutionally protected life, liberty, or property interest and, if so,

whether the necessary procedures were followed. See Board of Regents of State

Colleges v. Roth, 408 U.S. 564, 570–74, 76–77 (1972).

                                        DISCUSSION

         I.   Whether the          President     Violated     Section     232’s     Procedural
              Requirements

       Plaintiffs argue that the President violated statutorily mandated temporal

conditions, and investigation and report procedures in issuing Proclamation 9772. Pl. Br.

at 22–28. In their view, to avoid delegation of powers concerns, the President is bound

by these statutory restrictions. Id. at 22–24. Plaintiffs note that the statute requires the

President to make a decision based on the Secretary’s report and recommendation within

90 days and then implement any chosen action another 15 days after that decision. Id. at

25 (citing 19 U.S.C. § 1862(c)(1)(A)-(B)). Insofar as the government argues that

Proclamation 9772 is a modification of the earlier, timely Proclamation 9705, Plaintiffs

assert that there is no statutory basis for a purported modification of a previous

proclamation and that allowing this interpretation would render the timelines meaningless.
Id. at 26. Further, Plaintiffs argue that Proclamation 9772 was issued not following a
Court No. 19-00009                                                                   Page 7


formal report as required by the statute, but following informal information the President

had later received from the Secretary. Id. at 26–28.

       The government responds that Congress “inten[ded] to confer continuing authority

and flexibility on the President to counter the threat identified” as confirmed by the

“language, long-standing congressional understanding, and the purpose of the statute . .

.” Defs.’ Resp. in Opp’n to Pls.’ Mot. for J., ECF No. 55 at 16 (Mar. 9, 2020) (“Gov. Br.”).

In its view, to require the President to strictly abide by the time restraints in the statute

would frustrate its statutory purpose. Id. at 17. The government takes an expansive

reading of the statutory terms “nature,” “duration,” and “implement” and finds that these

terms indicate that the President has authority to revisit and modify previous actions taken

under Section 232. Id. at 17–19 (citing congressional statements from 1955). Although

the government acknowledges that the 1988 amendments intended to accelerate the 232

process, it contends that nothing in those amendments intended to prevent the President

from making modifications to earlier Proclamations. Id. at 19–22. The government further

contends that requiring the President to act within the temporal windows in the statute

would undermine the purpose of Section 232 and would “convert the time-deadlines into

impermissible sanctions,” when those deadlines are in fact “directory, not mandatory.” Id.

at 22–27.

       The language of the statute is clear, however. After receiving a report from the

Secretary, “[w]ithin 90 days,” and if the President concurs, he or she shall “determine the

nature and duration of the action that, in the judgment of the President, must be taken to

adjust the imports.” 19 U.S.C. § 1862(c)(1)(A). Then the President “shall implement that

action by no later than the date that is 15 days after” the determination to take action is
Court No. 19-00009                                                                  Page 8


made. Id. § 1862(c)(1)(B). As noted in our previous decision, Proclamation 9772 was

issued far beyond this temporal window. Transpacific I, 415 F. Supp. 3d at 1273–74. The

government continues to argue that the President is permitted to modify his previous

proclamation, but as we have already said, “[t]he President's expansive view of his power

under section 232 is mistaken, and at odds with the language of the statute, its legislative

history, and its purpose.” Id. at 1274–75 (citing legislative history undermining the

contention that the President can take under Section 232 outside the prescribed time

limits).

           National security is dependent on sensitive and ever-changing dynamics; the

temporal restrictions on the President’s power to take action pursuant to a report and

recommendation by the Secretary is not a mere directory guideline, but a restriction that

requires strict adherence. To require adherence to the statutory scheme does not amount

to a sanction, but simply ensures that the deadlines are given meaning and that the

President is acting on up-to-date national security guidance. The President is, of course,

free to return to the Secretary and obtain an updated report pursuant to the statute. As

the government acknowledges, the 1988 Amendments were passed against the backdrop

of President Reagan’s failing to take timely action in response to the Secretary’s report

finding that certain machine tools threatened to impair national security and Congress’s

resulting frustration. Gov. Br. at 20–21 (citing Hearings Before the Committee on Ways

and Means on H.R. 3 Trade and International Economic Policy Other Proposals Reform

Act, 100th Congr. (1987); Hearings Before the Subcommittee on Trade of H. Comm. On

Ways & Means, 99th Cong., 2d Sess. 1282 (1986)). The purpose and legislative history

support that the time limits here were very much intended to require presidential action in
Court No. 19-00009                                                                    Page 9


a timely fashion, not just encourage it. 7 See Transpacific I, 415 F. Supp. 3d at 1275 (citing

legislative history from the 1988 Amendments). Finally, as we noted previously, when

Congress means to allow action outside of a set temporal window, it provides for it. See
id. at 1276 n.15 (citing 19 U.S.C. § 1862(c)(3)).

       Contrary to the government’s contention, there is nothing in the statute to support

the continuing authority to modify Proclamations outside of the stated timelines. The

government offers no citation to the statute nor to the recent legislative history to support

this theory. Instead, the government relies on legislative history prior to the 1988

amendments. See Gov. Br. at 18–19. As originally enacted, Section 232 may have

allowed for the President to modify previous Proclamations as a form of continuing

authority. See H.R. Rep. No. 84-745, at 8158 (1955). The court is also aware that prior to

the recent amendments, several Presidents modified President Eisenhower’s

Proclamation No. 3279 of March 10, 1959, 24 Fed. Reg. 1781 (Mar. 12, 1959)



7 The government cites several cases for the proposition that when a statute does not
specify a consequence for failing to meet a deadline, the deadline is merely directory.
See Barnhart v. Peabody Coal Co., 537 U.S. 149, 159 (2003); Hitachi Home Electronics
(America), Inc. v. United States, 661 F.3d 1343, 1345-46 (Fed. Cir. 2011); Gilda
Industries, Inc. v. United States, 622 F.3d 1358, 1365 (Fed. Cir. 2010); Canadian Fur
Trappers Corp. v. United States, 884 F.2d 563, 566 (Fed. Cir. 1989). Such cases do not
address delegation to the President in an area normally belonging to Congress, i.e. import
duties. As discussed infra, without meaningful limits such delegation is improper. Further,
the resulting consequences of finding that the deadlines in these cases were mandatory
would have had greater permanence than simply requiring the President to return to the
Secretary for a current report. Barnhart, 537 U.S. at 160 (deadline was directory as
otherwise the consequence would be to “shift financial burdens from otherwise
responsible private purses to the public fisc.”); Hitachi, 661 F.3d at 1348 (deadline was
directory and failing to meet that deadline did not strip Customs of its power to allow or
deny a protest); Canadian Fur, 884 F.2d at 566 (deadline was directory and failure for
Customs to meet a deadline did not result in liquidation); Gilda, 662 F.3d at 1365 (failure
of the United States Trade Representative to timely comply with notice obligations did not
mean a retaliatory action would not terminate.).
Court No. 19-00009                                                                  Page 10


(“Proclamation 3279”) on Petroleum and Petroleum Products with the latest “modification”

occurring under President Reagan in Proclamation No. 4907 of March 10, 1982, 47 Fed.

Reg. 10,507 (Mar. 10, 1982). But the statutory scheme has since been altered, and the

court must give meaning to those alterations. The 1988 amendments prescribed time

limits, as described above, but also deleted language that could be read to give the

President the power to continually modify Proclamations. See Omnibus Trade and

Competitiveness Act of 1988 § 1501. Prior to the 1988 amendments, the relevant

provision read “and the President shall take such action, and for such time, as he deems

necessary to adjust the imports of such article and its derivatives so that such imports will

not threaten to impair the national security.” 19 U.S.C. § 1862(b) (1982). The current

relevant provisions omit the clause “and for such time.” See 19 U.S.C. § 1862(b),(c)

(2018). These changes appear to further restrict the time under which the president can

act to adjust imports under 19 U.S.C. § 1862. Until the current administration, no

President had issued a Proclamation after the 1988 changes, so there was no occasion

to consider whether modifying an existing Proclamation remained an allowable exercise.

See CRS 232 Overview, App’x B. Given the changes in the statute, the court holds that

regardless of whether modifications were permissible before, “modifications” of existing

Proclamations under the current statutory scheme, without following the procedures in

the statute, are not permitted.

       In Federal Energy Administration v. Algonquin SNG, Inc., the Court stressed the

importance of the procedural safeguards in holding that Section 232 was not an

impermissible delegation of congressional authority over imports. 426 U.S. 548, 559

(1976). As we stated previously, “[i]f the President could act beyond the prescribed time
Court No. 19-00009                                                                Page 11


limits, the investigative and consultative provisions would become mere formalities

detached from Presidential action.” Transpacific I, 415 F. Supp. 3d at 1276. Section 232

grants the President great, but not unfettered, discretion. The President exceeded his

authority in issuing Proclamation 9772 outside of the temporal limits required by Section

232.

        II.   Whether the President Exceeded His Authority by Issuing a
              Proclamation Purported to Lack a Nexus to National Security


       Plaintiffs contend that the President exceeded his authority in issuing Proclamation

9772 because the Proclamation lacked a nexus to Section 232’s national security

objective, which would render the Proclamation ultra vires. Pl. Br. at 14–22. Accordingly,

they contend that the court may review whether the issuance of the Proclamation 9772

falls within the authority granted to the President under the statute. Id. at 14–16. Citing

various D.C. Circuit Court opinions, Plaintiffs argue that this court should engage in such

review to determine whether the President acted in conformity with Section 232. See id.

at 14–16 (citing Independent Gasoline Marketers Council, Inc. v. Duncan, 492 F. Supp.
614 (D.D.C.1980); AFL-CIO v. Kahn, 618 F.2d 784 (D.C. Cir. 1979) (en banc); United

States Chamber of Commerce v. Reich, 74 F.3d 1322 (D.C. Cir. 1996)). Turning to the

facts at hand, Plaintiffs argue that Proclamation 9772 was not motivated by proper

national security considerations, such as those listed in 19 U.S.C. § 1862(d), but was

issued to employ “diplomatic leverage against a foreign government.” 8 See id. at 18–22.



8 Plaintiffs ask the court to consider President Trump’s tweet regarding the detainment of
Pastor Andrew Brunson in Turkey and his tweet roughly two weeks later declaring: “I have
just authorized a doubling of Tariffs on Steel and Aluminum with respect to Turkey as
their currency, the Turkish Lira, slides rapidly downward against our very strong Dollar!
Court No. 19-00009                                                                  Page 12


They further contend that because imports of Turkish steel products comprise only a

comparatively small percentage of steel products imported into the United States,

doubling tariffs on those products would have too remote an effect to address national

security concerns detailed in the Steel Report. Id. at 21.

       The government responds that any analysis of whether Proclamation 9772 has a

nexus to Section 232’s national security purpose requires the court to engage in an

improper inquiry into the President’s fact-finding. Gov. Br. at 12–16. It contends that the

court cannot analyze the President’s action beyond inquiring whether the action taken

was “of a type permitted by the statute.” Id. at 13. In the government’s view, any evaluation

of the President’s motivations is foreclosed. Id. at 13–15.

       The court declines to consider proffered evidence of the President’s “true motive”

or question his fact-finding. Even if warranted, such an inquiry is unnecessary to the

disposition of this matter. What is evident is that the President acted beyond the

procedural limitations set forth in the statute in issuing Proclamation 9772, rendering his

action ultra vires. In addition to acting outside of the time limitations as noted above, he

acted without a proper report and recommendation by the Secretary on the national

security threat posed by imports of steel products from Turkey. See Proclamation 9772.




Aluminum will now be 20% and Steel 50%. Our relations with Turkey are not good at this
time!.” See Pl. Br. at 19 (citing Donald J. Trump (@realDonaldTrump), TWITTER (Aug. 10,
2018, 8:47 AM), twitter.com/realdonaldtrump/status/1027899286586109955; Donald J.
Trump       (@realDonaldTrump),        TWITTER     (July   26,     2018,    11:22      AM),
twitter.com/realdonaldtrump/status/1022502465147682817). Plaintiffs further cite tweets
and statements issued after Proclamation 9772 went into effect in which the President
appears to threaten to destroy the Turkish economy. See id. at 19–20. Because we do
not review the President’s fact-finding, we decline to consider this evidence in relation to
Plaintiffs’ statutory challenge. See Florsheim Shoe Co., Div. of Interco, Inc. v. United
States, 744 F.2d 787, 796 (Fed. Cir. 1984).
Court No. 19-00009                                                               Page 13


The Steel Report assesses the impact of steel imports in the aggregate on national

security and makes no finding regarding Turkey specifically. See generally, Steel Report.

Other than the Steel Report, Proclamation 9772 mentions informal discussions between

the President and the Secretary regarding the changes to capacity utilization in the

domestic steel industry after Proclamation 9705 and how additional tariffs on steel

products from Turkey would be “a significant step toward ensuring the viability of the

domestic steel industry.” See Proclamation 9772 ¶¶ 4, 6. The President is not authorized

to act under Section 232 based on any off-handed suggestion by the Secretary; the

statute requires a formal investigation and report. 9 See 19 U.S.C.A. § 1862(b), (c). To

clarify, the court does not decide that there was not a national security threat meriting

new duties, but instead simply holds that there was no procedurally proper finding of that




9 President Ford’s modification of Proclamation 3279, with Proclamation No. 4341 of
January 23, 1975, 40 Fed. Reg. 3965 (January 27, 1975) (“Proclamation 4341”), the
Proclamation at issue in Algonquin, was issued only after the Secretary issued a report
pursuant to 19 U.S.C. § 1862(b). See Algonquin, 426 U.S. 548, 554 (1976). The Court’s
decision that Section 232 was not an improper delegation was based, in part, on the
required precondition that the Secretary make a finding and issue a report. Id. at 559.
Allowing the President to skirt this precondition would potentially pose delegation
concerns. Further, it is not an insurmountable burden to require that the President return
to the Secretary and obtain a new report prior to taking action under Section 232. As
noted in a memorandum opinion by the then Assistant Attorney General in the Office of
Legal Counsel, the report issued prior to Proclamation 4341 was “completed in only ten
days.” See Mem. Op. for the Deputy Att’y Gen. “The Presidents Power to Impose a Fee
on Imported Oil Pursuant to the Trade Expansion Act of 1962,” 6 Op. O.L.C. 74, at 80
(Jan. 14, 1982).
Court No. 19-00009                                                                  Page 14


threat. 10 Thus, the President was not empowered under Section 232 to issue

Proclamation 9772. 11

        III.   Equal Protection

       In addition to their statutory claims, Plaintiffs raise a Fifth Amendment Equal

Protection challenge to Proclamation 9772. Pl. Br. at 28–38. Their basic contention is that

the Proclamation discriminates between similarly situated importers based on the origin

of their imports without rational justification. Id. at 28–34. Plaintiffs argue that the

government has offered no sensible reason for targeting imports from Turkey and that no

reasonable rationale is apparent. Id. at 30–34. Although Plaintiffs acknowledge that

Turkey is named in the Steel Report, they argue that the Secretary’s determination was

based on the import of steel products in the aggregate and that nothing in the Steel Report

supports additional duties on Turkish steel products alone. 12 Id. at 31–34. At base,




10The court is respectful of separation of powers and does not opine on the wisdom of
the President’s foreign policy. Our role here is to decide whether the statute at issue has
been followed.
11The court does not foreclose the possibility that a future action could arise that, although
procedurally sound, nonetheless is devoid of any discernable national security objective
and thus subject to court review. See Am. Inst. for Int’l Steel, Inc. v. United States, 376 F.
Supp. 3d 1335, 1344 (CIT 2019) (“To be sure, section 232 regulation plainly unrelated to
national security would be, in theory, reviewable as action in excess of the President’s
section 232 authority.”).
12Plaintiffs also cite a report from Commerce indicating that there has recently been a
greater reduction of steel product imports from Turkey when compared to several other
countries listed in the Steel Report. Pl. Br. at 32 (citing DEP’T OF COMMERCE, INT’L TRADE
ADMIN., Global Steel Trade Monitor, Steel Imports Report: United States at 3 (June 2018)
(noting that between 2017 and 2018, steel imports from Turkey decline by 59 percent by
volume and 49 percent by value, whereas most top import source countries increased
their exports of steel to the United States).
Court No. 19-00009                                                                  Page 15


Plaintiffs argue that that Proclamation 9772 drew an arbitrary and irrational distinction by

doubling the tariff rate on Turkish steel products and was based on an impermissible

purpose. 13 Id. at 34–38.

       The government responds that to succeed on their equal protection claim, Plaintiffs

must first show that the government “intended to discriminate against the claimant or

group,” and then show that the classification lacks a connection to an “identifiable state

interest.” Gov. Br. at 28. Because the Plaintiffs cannot show that the President intended

to discriminate against any importers of Turkish steel products, the government argues

that the Plaintiffs’ equal protection claim fails. Id. at 28–34. The government further argues

that levying additional tariffs on Turkish steel products alone was a reasonable step

towards the legitimate purpose of national security, even if it was just an incremental step

towards that purpose. Id. at 34–39. Finally, it contends that Plaintiffs unjustifiably attempt

to make a statutory interpretation case into a constitutional one. Id. at 38–40. In reply,

Plaintiffs argue that the government has overstated their “burden to prove their equal

protection claim.” Pl. Reply to Def’s Resp. to Pl.s’ Mot. for J. on the Agency R., ECF No.

60 at 14 (Apr. 9, 2020) (“Pl. Reply”). They further point out that discrimination in this case

“is clear on the face of the proclamation,” and that the cases cited by the government

involved facially neutral policies. Pl. Reply at 15–16.

       At the outset, the government mistakes a factor sufficient to result in an Equal

Protection violation for one necessary to succeed on such a claim. An intent to




13As described in supra note 8, Plaintiffs highlight statements made by the President that
supposedly indicate that Proclamation 9772 was motivated by Turkey’s detention of
Pastor Andrew Brunson. Pl. Br. at 36–38. In their view, the President’s action was guided
by impermissible animus against Turkey. Id.
Court No. 19-00009                                                                  Page 16


discriminate or “bare desire to harm a politically unpopular group” will result in a violation

of the Constitution’s Equal Protection clause as it “cannot constitute a legitimate

government interest,” Romer v. Evans, 517 U.S. 620, 634 (1996) (quoting Dep’t of Agric.

v. Moreno, 413 U.S. 528, 534 (1973)) (quotation marks omitted), but this does not mean

discriminatory motive is required to find a violation. The disparate impact cases cited by

the government are inapposite as they do not focus on the central issue here–whether

the challenged action was rationally related to a legitimate government purpose. See

McCleskey v. Kemp, 481 U.S. 279, 293, 298–99 (1987) (Georgia death penalty statute

disproportionately used against Black defendants); Personnel Adm'r of Mass. v. Feeney,

442 U.S. 256, 273 (1979) (gender-neutral statute that had disproportionately adverse

effects on women); Washington v. Davis, 426 U.S. 229, 237–39 (1976) (police officer

examination that had disproportionately adverse effects on Black applicants).

       The Constitution’s Equal Protection guarantees apply to actions taken by the

federal government through the Fifth Amendment. See Bolling v. Sharpe, 347 U.S. 497,

499 (1954). The fundamental question is whether the government’s action is justified by

sufficient purpose. See Romer, 517 U.S. at 635 (“[A] law must bear a rational relationship

to a legitimate governmental purpose.”). The Proclamation at issue here distinguishes

between imports on the basis of country of origin. See Proclamation 9772. Disparate

treatment alone, however, does not violate the Equal Protection Clause, if “(1) a rational

purpose underlies the disparate treatment, and (2) [the governmental decisionmaker] has

not achieved that purpose in a patently arbitrary or irrational way.” Belarmino v. Derwinski,

931 F.2d 1543, 1544 (Fed. Cir. 1991) (citing United States R.R. Retirement Bd. v. Fritz,

449 U.S. 166, 177 (1980). Because the purpose need not be articulated at the time, any
Court No. 19-00009                                                                   Page 17


legitimate purpose is sufficient. 14 See Nordlinger v. Hahn, 505 U.S. 1, 15 (1992) (“[T]his

Court's review does require that a purpose may conceivably or may reasonably have

been the purpose and policy of the relevant governmental decisionmaker.”) (citation and

quotation marks omitted); see also Trump v. Hawaii, 138 S. Ct. 2392, 2420 (2018)

(considering plaintiffs’ extrinsic evidence, but upholding a challenged presidential

proclamation “so long as it can reasonably be understood to result from a justification

independent of unconstitutional grounds.”). Thus, to survive rational basis review,

Proclamation 9772 must be a rational way of achieving a legitimate government purpose.

       National security is a legitimate purpose, see Trump v. Hawaii, 138 S. Ct. at 2421,

so the court must assess whether additional tariffs on imported steel products from Turkey

is a “rational means to serve” this “legitimate end.” City of Cleburne v. Cleburne Living

Center, 473 U.S. 432, 442 (1985). Unlike the determination made by the Court in Trump

v. Hawaii, there is no “persuasive evidence” here to support that the President’s

proclamation “has a legitimate grounding in national security concerns.” 138 S. Ct. at

2421. 15 In that case, the “Proclamation explain[ed], in each case the determinations were



14 In prior cases, the Court has not required that the “purpose” of the law be the actual
purpose because the legislature is not required to offer a rationale when enacting a
statute. See F.C.C. v. Beach Comm, Inc., 508 U.S. 307, 315 (1993) (“Moreover, because
we never require a legislature to articulate its reasons for enacting a statute, it is entirely
irrelevant for constitutional purposes whether the conceived reason for the challenged
distinction actually motivated the legislature.”). It is unclear whether this reasoning applies
with equal force to the situation before us today, as the challenge is to a presidential
proclamation, rather than a legislative act, and the President is required to state his
reasons for acting pursuant to Section 232. See 19 U.S.C. §§ 1862(c)(2), (c)(3)(A),
(c)(3)(B). Accordingly, whether any conceivable reasonable purpose would suffice here
is an open question.
15The government relies heavily on Trump v. Hawaii for the proposition that an Equal
Protection challenge cannot succeed without evidence of animus. See Oral Argument at
Court No. 19-00009                                                                   Page 18


justified by the distinct conditions in each country.” Id. In contrast, here, Proclamation

9772 is purportedly based on the Steel Report, which evaluated the collective impact of

global steel imports on national security, and not the impact of imports from Turkey

individually. See Proclamation 9772 ¶ 1; see also Steel Report at 55–57 (concluding that

the global excess capacity of steel and imports into the United States “threaten[s] to

impair” national security). The national security concerns were characterized as “[t]he

displacement of domestic steel by imports,” and the resulting effect on the United States

economy, and the ability to “meet national security requirements.” See Steel Report at

57. Singling out steel products from Turkey is not a rational means of addressing that

concern. Section 232 does not ban the President from addressing concerns by focusing

on particular exporters, but the decision to increase the tariffs on imported steel products

from Turkey, and Turkey alone, without any justification, is arbitrary and irrational. 16



57:40–58:25; see also Gov Br. at 32. Trump v. Hawaii was a case dealing with the First
Amendment’s Establishment Clause in the context of border security in which a
Proclamation was issued with a “legitimate grounding in national security concerns.” Id.
at 2421. That case does not stand for the proposition asserted by the government. See
Trump v. Hawaii, 138 S. Ct. at 2420 (stating that rational basis review “considers whether
the entry policy is plausibly related to the Government’s stated objective”). A successful
Equal Protection claim, at least in the context of taxes and duties, does not require a
showing of animus. See Allegheny Pittsburgh Coal Co. v. County Com'n of Webster
County, 488 U.S. 336, 345 (1989).
16 The choice is underinclusive. The Steel Report ranks Turkey as the sixth largest
exporter of steel products to the United States. See Steel Report at 28, Fig. 2. Given the
presence of larger steel exporters in the market, targeting Turkish steel products alone
would not appear to be an effective means of remedying the national security concerns
outlined in the Report. The decision may be overinclusive as well. Transpacific contends
that some of the steel slated to be imported from Turkey was destined for Puerto Rico to
aid in the “rebuilding in the aftermath of Hurricanes Irma and Maria,” and that Transpacific
is “one of the largest importers of steel into Puerto Rico.” See Am. Compl. ¶ 10, Ex. 3
(Declaration of Jules Levin, CEO of Transpacific). Given the broad view of national
security articulated in the Steel Report, the failure to consider the potential impact on the
Court No. 19-00009                                                                 Page 19


       This case is materially indistinguishable from Allegheny Pittsburgh Coal Co. v.

Cnty Com'n of Webster Cnty, 488 U.S. 336 (1989). In that case, the Court declared

irrational a county tax assessor’s use of differing methods to assess property value that

had been recently sold from property that had not. Id. at 338. The result was that generally

“comparable properties” were assessed at vastly different rates depending on the last

date of sale. Id. at 341. The Court found that the tax assessor’s practice was arbitrary and

that the “relative undervaluation of comparable property” denied the petitioners in that

case equal protection. Id. at 346. The Court noted that the West Virginia Constitution

establishes a general principle of uniform taxation, and held that the tax assessor’s

practice did not accord with the West Virginia Constitution and violated the United States

Constitution’s Equal Protection Clause. Id. at 345 (“The equal protection clause. . .

protects the individual from state action which selects him out for discriminatory treatment

by subjecting him to taxes not imposed on others of the same class.”) (quoting

Hillsborough v. Cromwell, 326 U.S. 620, 623 (1946)). The situation before the court here

is no different. There is no apparent reason to treat importers of Turkish steel products

differently from importers of steel products from any other country listed in the Steel

Report. The status quo under normal trade relations is equal tariff treatment of similar

products irrespective of country of origin. See 19 U.S.C. § 1881. Although deviation from

this general principle is allowable, such deviation cannot be arbitrarily and irrationally



Puerto Rican recovery in issuing Proclamation 9772, and to exempt those shipments,
may make the action overinclusive. Mot. to Dismiss. Hearing Tr., at 14, ECF No. 41 (Dec.
12, 2019). Under rational basis review, even significant over or underinclusiveness can
be tolerable in some instances, see Vance v. Bradley, 440 U.S. 93, 108 (1979), but here
this mismatch, particularly based on underinclusion, between Proclamation 9772’s
purported national security purpose and the chosen action to address that purpose is
simply too great.
Court No. 19-00009                                                                    Page 20


enforced in a way that treats similarly situated classes differently without permissible

justification. Proclamation 9772 denies Plaintiffs the equal protection of the law.

       IV.    Constitutional Due Process

       The Constitution’s Due Process Clause provides that “[n]o person shall . . . be

deprived of life, liberty, or property, without due process of law.” U.S. Const. amend. V.

For Plaintiffs to succeed on their procedural due process claim, the court must first

determine that a protected property interest exists. See Town of Castle Rock v. Gonzales,

545 U.S. 748, 756 (2005) (“To have a property interest in a benefit, a person clearly must

have more than an abstract need or desire”) (citing Board of Regents of State Colleges

v. Roth, 408 U.S. 564, 577 (1972)). The court looks to “existing rules or understandings

that stem from an independent source such as state law,” in ascertaining whether a

protected property interest exists. Id. (citing Paul v. Davis, 424 U.S. 693, 709) (1976)). If

an interest exists, the court must then ascertain what process is required under the

circumstances. See Matthews v. Eldridge, 424 U.S. 319, 335 (1976).

       Plaintiffs contend that Proclamation 9772 violates the Constitution’s guarantee of

Due Process. Pl. Br. at 38–43. They identify the property interest as “simply that the

plaintiff-imports paid large amounts of duties to the U.S. Government and incurred

numerous other expenses associated with the dislocation attendant to the imposition of

50% tariffs on Turkey.” 17 Id. at 38. They further identify the process owed as “at least a

basic level of protection under these circumstances.” Id. at 39. The government responds




17 Later in their brief, Plaintiffs instead characterize the property interest as “a freedom
from the interference with existing contracts and business relationships, an expectation
of a benefit, a level playing field, and the freedom from malignant stigma.” Pl. Br. at 41.
Court No. 19-00009                                                                    Page 21


that Plaintiffs have failed to identify a constitutionally protected property interest. Gov. Br.

at 40–43. Because Plaintiffs do not point to an independent source that gives rise to a

property interest, the government contends that the only process owed to Plaintiffs is

“whatever the statute or regulation provides.” Id. at 43. Because, in the government’s

view, that process was afforded here, there is no violation. Id. at 43–44.

       Plaintiffs have failed to fully articulate a property interest beyond various nebulous

notions and do so without reference to any independent source establishing that a

concrete, protected property interest exists. Further, the process Plaintiffs request is

simply that the government be made to comply with the procedures laid out in the statute.

Because we hold that Plaintiffs are entitled to that process under the statute, we need not

also answer whether any constitutional guarantees of Due Process were violated. See

Ashwander v. Tennessee Valley Authority, 297 U.S. 288 (1936) (Brandeis, J., concurring)

(noting that a court “will not pass upon a constitutional question although properly

presented by the record, if there is also present some other ground upon which the case

may be disposed of”). The court does not foreclose the possibility that a constitutionally-

protected property interest may exist, 18 but declines to identify one here. Whatever

constitutional minimum process might be owed, it is satisfied by requiring that the

President abide by the statute’s procedures.




18 At oral argument, the court questioned whether “the statutory provision for Normal
Trade Relations at 19 U.S.C. § 1881 and the Harmonized Tariff Schedule of the United
States, which is a statute, see 19 U.S.C. §§ 1202, 3004(c), combine together to create a
legitimate expectation to a certain rate that would be sufficient to trigger procedural due
process protections[.]” Issues for Oral Argument, ECF No. 63 (May 26, 2020).
Court No. 19-00009                                                               Page 22


                                    CONCLUSION

      For the foregoing reasons, the court grants Plaintiffs’ motion for judgment upon the

agency record. Proclamation 9772 is in violation of mandated statutory procedures and

in violation of the Fifth Amendment’s Equal Protection guarantees. Judgment will enter

accordingly.



                                                      _/s/ Jane A. Restani_____
                                                      Jane A. Restani, Judge

                                                       /s/ Claire R. Kelly______
                                                      Claire R. Kelly, Judge

                                                      _/s/ Gary S. Katzmann __
                                                      Gary S. Katzmann, Judge


Dated: July 14, 2020
      New York, New York